JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. The court is satisfied that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed January 23, 2001, awarding summary judgment in favor of the defendants, Parke-Davis Division of Warner-Lambert Company and Harold Stevens, M.D., be affirmed for the reasons stated by the district court in its memorandum opinion of the same date.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed.R.App. P. 41(b); D.C.Cir. Rule 41.